Matter of Canadanovic v Central Absorption of LIC, Inc. (2021 NY Slip Op 02443)





Matter of Canadanovic v Central Absorption of LIC, Inc.


2021 NY Slip Op 02443


Decided on April 22, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:April 22, 2021

530071
[*1]In the Matter of the Claim of Dusan Canadanovic, Claimant,
vCentral Absorption of LIC, Inc., Appellant. Workers' Compensation Board, Respondent.

Calendar Date:November 16, 2020

Before:Garry, P.J., Lynch, Clark, Mulvey and Reynolds Fitzgerald, JJ.

Schaefer Law Group, PC, Smithtown (Wayne J. Schaefer of counsel), for appellant.
Letitia James, Attorney General, New York City (Donya Fernandez of counsel), for respondent.

Garry, P.J.
Appeal from a decision of the Workers' Compensation Board, filed February 5, 2019, which denied the employer's application for reconsideration and/or full Board review.
After receiving an unfavorable October 2018 decision from the Workers' Compensation Board, the employer applied for reconsideration and/or full Board review. The employer appealed from a February 2019 decision denying that application. After oral argument, this Court received a December 15, 2020 Board resolution that accepted the case for full Board review and, upon due consideration, the full Board rescinded the October 2018 decision and referred the case to the Board panel for further consideration. Having received the full Board review that it was seeking, the employer is no longer aggrieved by the February 2019 decision. Accordingly, this appeal is moot (see Matter of Pendock v Matrix Communications Group, 148 AD3d 1505, 1506-1507 [2017]; Matter of Fabiano v Sears, 27 AD3d 884, 884 [2006]).
Lynch, Clark and Reynolds Fitzgerald, JJ., concur;
Mulvey, J., not taking part.
ORDERED that the appeal is dismissed, as moot, without costs.